Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-10 and 12-16 are pending in this application.
Response to Remarks
Rejection of claims 1-3, 6-8, 10, 13 and 14 under 35 U.S.C 103:
	Applicants’ related remarks on pages 9 and 10, especially on page 10 regarding claim 1 and similar claims 10, 13 and 14:

    PNG
    media_image1.png
    91
    646
    media_image1.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations within independent claim 1 and similarly claims 10, 13 and 14, not taught by prior art Vargas, but based on the amendments made to these claims, these remarks/arguments are considered moot under new grounds of rejection as these amended limitations are now taught by prior arts Pederson et al. (US 2009/0003832) in view of Gunasekara et al. (US 8503886) in view of Campbell et al. (US 2012/0274234) in further view of Castor et al. (US 2013/0208184) for claims 1, 10, 13 and 14. Further details on rejection of the claims is presented below. Furthermore, regarding dependent claims 2-4, 6-9, 12, 15 and 16 (dependent on claim 1), since the applicants’ remarks address the limitations within claim 1, these remarks are also addressed based on the remarks presented within claims 1 above.
				Claim Objection
Claims 13 and 14 are objected to due to the following informalities:
Claim 13 states in lines 9-10, “to link the interface module to the plurality of pre-existing lamps of the passenger compartment”. Line 3 of the claim previously comprised “including a plurality of pre-existing lamps”. The applicant is requested to add this limitation to state in lines 2-3, “with at least one lamp pre-existing in the passenger compartment including a plurality of pre-existing lamps”, thereby having proper dependency for the limitation of lines 9-10. Furthermore, line 23 of claim 13 should state “via the at least one pre-existing lamp of the plurality of pre-exiting lamps”.
Claim 14 states in lines 9-10, “to link the interface module to the plurality of pre-existing lamps of the passenger compartment”. Line 3 of the claim previously comprised “including a plurality of pre-existing lamps”. The applicant is requested to add this limitation to state in lines 2-3, “with at least one lamp pre-existing in the passenger compartment including a plurality of pre-existing lamps”, thereby having proper dependency for the limitation of lines 9-10. Furthermore, line 21 of claim 14 should state “via the at least one pre-existing lamp of the plurality of pre-exiting lamps”.
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10, 12, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 2009/0003832) in view of Gunasekara et al. (US 8503886) in view of Campbell et al. (US 2012/0274234) in further view of Castor et al. (US 2013/0208184).
Regarding claim 1, Pederson teaches a communication device (Fig. 4, device comprising 400, 402 and 406) configured to be implemented in a passenger compartment (Fig. 1, passenger compartment 20) with at least one lamp pre-existing (Fig. 1 and Fig. 4, lamp 200) in the passenger compartment for illuminating the passenger compartment (paragraph [0028], A VLEC…may interface with new or existing building internal electrical wiring…building space may be efficiently illuminated…(see also paragraph [0025], lines 1-3); paragraph [0076], Where other types of fixtures already exist…LED bulbs may similarly accommodate the fixture…with no fixture or wiring alterations…), wherein the passenger compartment is of a vehicle (paragraph [0122], lines 6-7, The VLEC technology may further be incorporated into automobiles), the communication device comprising: a radiofrequency communication module, comprising a processor, a non-transitory computer-readable memory operationally coupled to the processor for transmitting and receiving radiofrequency signals (Fig. 4, data signals 402 to BPL 400; to paragraph [0027], lines 1-3, In an access BPL system, data is carried as a signal through existing mediums like…radio waves…; paragraph [0078], lines 11-19, The data signals may arise through communication with…Radio Frequency links…) and an interface module comprising an electrical connection in order to link the interface module to the at least one pre-existing lamp of the passenger compartment (Fig. 4, output port of BPL 400 creates an electrical connection between the device and lamp 200) and also teaches data communicated via the at least one pre-existing lamp, to a particular terminal using its destination identifier (Fig. 16, destination identifier 264).
Although Pederson teaches a communication device that comprises a radiofrequency module to communicate radio frequency signals, Pederson doesn’t teach a transceiver for transmitting and receiving radiofrequency signals, wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver, and the interface module operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate at least one lamp to produce a modulation of light emitted by the lamp on the basis of the digital signal received from the radiofrequency communication module.
Gunasekara teaches a communication device (Fig. 2A) comprising: a radiofrequency communication module (Fig. 2A, 215+105), comprising a processor, a non- transitory computer-readable memory operationally coupled to the processor, and a transceiver for transmitting and receiving radiofrequency signals (Fig. 2A, transceiver 215; Col. 3, lines 34-35, provides the signals to radio frequency transceiver 215), wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver (Claim 1, downconverting the radio frequency communications to baseband signals…), and an interface module (Fig. 2A, interface module at 205(1)) operationally coupled to the radiofrequency communication module (Fig. 2A, operationally coupled via buffer 230) so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate, on the basis of the digital signal (Col. 3, lines 44-50, Communication signals from the wireless macro network are provided by buffer 230 to processor 205. Logic 205.sub.1 converts the received radio frequency signals into baseband signals, and logic 205.sub.2 decodes the baseband signals. The decoded baseband signals are then converted into visual light communication signals), at least one lamp to produce a modulation of light emitted by the lamp (Fig. 2A, lamp 107) on the basis of the digital signal received from the radiofrequency communication module (Claim 1, downconverting the radio frequency communications to baseband signals, decoding the baseband signals and modulating the baseband signals using visual light…) and also teaches wherein the communication device is implemented in a passenger compartment of a vehicle and to communicate with at least one lamp pre-existing in the passenger compartment (Col. 6, lines 20-25, One of the train cars can also include a RF-VLC gateway 640 for receiving radio frequency signals when the train is outside of a tunnel and distributing the signals as visual light communication signals to the VLC active relays 625.sub.1-625.sub.n, which are in turn coupled to light sources/sensors 630.sub.1-630.sub.n) and a terminal receives data from the communication device (Fig. 1A, terminal 140; Col. 3, lines 18-22, Passive light relay 130.sub.n transmits the signals over communication link 112.sub.5 to active light relay 120.sub.n, which in turn transmits the signals over communication link 112.sub.n to communication unit 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson and incorporate the functionality and structure of the device taught by Gunasekara so that there can be a proper handover between the visual light communication network and the wireless macro network (Gunasekara: Col. 5, lines 63-65).
Although Gunasekara teaches modulating and outputting light on the basis of the digital signal from the radio frequency transceiver, Pederson in view of Gunasekara doesn’t teach amplitude modulating using an electrical signal to supply power to the at least one pre-existing lamp, the amplitude modulation being implemented on the basis of the digital signal.
Campbell also teaches a setup wherein a device (Fig. 2, device 220) receives RF wireless signals from a wireless device 210 (paragraph [0036], the wireless device…communicates with wireless light controller via wireless communication e.g. wireless network, cellular network) towards lamp 230, wherein at an interface of the device there is amplitude modulation using an electrical signal to supply power to the lamp, the amplitude modulation being implemented on the basis of a signal from the RF source (paragraph [0046], The wireless device 210 transmits the instructions…to the wireless controller 220. The wireless controller 220 converts the wireless packets to a power line communication 225. The wireless light controller 220 transmits the power line communication 225 to the light fixture 230; paragraph [0047], the conversion between a fast protocol and slow protocol advantageously enables the technology to utilize existing…power lines, light systems; paragraph [0048], the wireless controller 220 determines the instructions to control the light fixture 230 and generates a power line communication e.g. a set of amplitude modulations for the instructions…The generated power line communication includes the instructions to control the light fixture 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson in view of Gunasekara and incorporate the line communication method taught by Campbell as this technology has the advantage of using already existing electrical wiring thereby decreasing the installation cost and increasing the effective uses of the technology (Campbell: paragraph [0025]).
Although Pederson already teaches transmitting packets to a particular device with its identifier/destination address for that device to retrieve the packet and Gunasekara teaches a terminal receiving data from a communication device via a RF network, Pederson in view of Gunasekara in further view of Campbell doesn’t teach wherein the communication device is further configured to receive data of a content requested by a terminal via a radiofrequency network and to transmit the received data with an identifier of the terminal that requested the content, via the at least one pre-existing lamp; such that only the terminal recognizing said identifier is able to retain said received data in order to use the received data.
Castor teaches wherein a communication device (Fig. 7, communication device 125) is further configured to receive data of a content (paragraph [0099], lines 6-8, When media server 215 receives the network address, media server 215 may transmit the media stream and/or a bookmark to media application 310 i.e. device 125 receives the data/content) requested by a terminal via a radiofrequency network (Fig. 7, terminal 105 comprising media application 305; paragraph [0099], media application 305 may transmit a content request to application server 220; Fig. 2 shows that UE 105 is coupled to media server 215 via network 210; paragraph [0057], peer devices may be any device, such as UE 105, VLC device 125, or the like. Peer media applications executing on the peer devices may exchange control and data through network 210. Each peer device may be operatively connected to media server 215, via network 210; paragraph [0037], Network 210 may be a network such as a Public Land Mobile Network (PLMN), an IMS network, a corporate intranet, a Fixed-End System (FES), the public Internet) and to transmit the received data (paragraph [0099], line 1, To transfer content from VLC device 125 to UE 105) with identification of the terminal that requested the content (paragraph [0055], UE device database 320 may contain the identity of UE devices, such as UE 105, and may identify UE devices to a requesting device, such as UE 105 and/or VLC device 125. In one example embodiment, UE device database 320 may provide data regarding UE devices to…media application 325, and/or streaming media server 330. In one example embodiment, media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices; paragraph [0095], lines 9-12, Application server 220 may then register the UE identification by associating the UE identification with the UE 105), via the at least one pre-existing lamp (paragraph [0041], lines 2-3, VLC transceiver 205 may also be convenience lighting associated with VLC device 125); such that only the terminal recognizing said identifier is able to retain said received data in order to use the received data (paragraph [0095], lines 7-12, Media application 305 may then register the UE identification by transmitting the UE identification, an IP address…to application server 220. Application server 220 may then register the UE identification by associating the UE identification with the UE 105; paragraph [0099], line 1 and 6-8, To transfer content from VLC device 125 to UE 105… Application server 220 may then transmit a network address to media server 215…When media server 215 receives the network address, media server 215 may transmit the media stream and/or a bookmark to media application 310… in order to, allow media application 310 to jump to the location within the media stream marked by the bookmark i.e. device 125 receives the data/content and transmits the content to the requesting UE 105 using the registered UE Identification so that the requesting UE can retrieve the content; paragraph [0055], media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the communication device taught by Pederson in view of Gunasekara in further view of Campbell and incorporate the functionality of transmitting requested data to a requesting terminal as taught by Castor in order to provide seamless transfer of media between devices (Castor: paragraph [0004]). 
Regarding claim 2, Pederson in view of Gunasekara in view of Campbell in further view of Castor teaches the communication device as claimed in claim 1, furthermore comprising the at least one pre-existing lamp, which is connected to the interface module (Pederson: Fig. 4, lamp 200).  
Regarding claim 3, Pederson in view of Gunasekara in view of Campbell in further view of Castor teaches the communication device as claimed in claim 1, furthermore including an electrical connection unit connectable to an electric power outlet (Pederson: Fig. 5, outlet 26).
Regarding claim 6, Pederson in view of Gunasekara in view of Campbell in further view of Castor teaches the communication device as claimed in claim 1, wherein the interface module is configured so as to deliver a signal through power line communication (Campbell: paragraph [0046]).  
Regarding claim 7, Pederson in view of Gunasekara in view of Campbell in further view of Castor teaches the communication device as claimed in claim 1, including a current controller for controlling a supply current at least to the interface module (Gunasekara: Fig. 2A, controller 225, Col. 4, lines 3-7, information received from operational and maintenance unit 225. Operational and maintenance unit 225 manages the powering on and off of the gateway, clearing the gateway memory, providing status updates to a central controller (not illustrated) of the wireless macro network or a central controller).  
Regarding claim 8, Pederson in view of Gunasekara in view of Campbell in further view of Castor teaches the communication device as claimed in claim 1, wherein Gunasekara further teaches including a photoreceptor linked to the interface module (Fig. 2A, photoreceptor 107; Col. 3, lines 50-55, light source/sensor 107 can include a light emitting diode and a light sensor) so as to receive a modulated light signal and transmit, via the radiofrequency communication module, a radiofrequency signal corresponding to the received modulated light signal (Col. 3, lines 55-60, Visual light communication signals received by light source/sensor 107 are converted to baseband signals by logic 205.sub.3, encoded by logic 205.sub.2 and converted to radio frequency signals by logic 205.sub.1. Processor 205 then provides the signals to buffer 230, which can then transmit the signals to the wireless macro network using radio frequency transceiver 215 and antenna 105).  
Regarding claim 10, Pederson teaches a method comprising: installing a communication device (Fig. 4, device comprising 400, 402 and 406) in a passenger compartment (Fig. 1, passenger compartment 20) with at least one lamp pre-existing (Fig. 1 and Fig. 4, lamp 200) in the passenger compartment for illuminating the passenger compartment (paragraph [0028], A VLEC…may interface with new or existing building internal electrical wiring…building space may be efficiently illuminated…(see also paragraph [0025], lines 1-3); paragraph [0076], Where other types of fixtures already exist…LED bulbs may similarly accommodate the fixture…with no fixture or wiring alterations…), wherein the passenger compartment is of a vehicle (paragraph [0122], lines 6-7, The VLEC technology may further be incorporated into automobiles), the communication device comprising: a radiofrequency communication module, comprising a processor, a non-transitory computer-readable memory operationally coupled to the processor for transmitting and receiving radiofrequency signals (Fig. 4, data signals 402 to BPL 400; to paragraph [0027], lines 1-3, In an access BPL system, data is carried as a signal through existing mediums like…radio waves…; paragraph [0078], lines 11-19, The data signals may arise through communication with…Radio Frequency links…), wherein the installing comprises: connecting an electrical output of the interface module to a power supply cable of said at least one pre-existing lamp of the passenger compartment (Fig. 4, power supply cable coupled to BPL 400 from lamps 200 to power the lamps) and also teaches data communicated via the at least one pre-existing lamp, to a particular terminal using its destination identifier (Fig. 16, destination identifier 264).
Although Pederson teaches a communication device that comprises a radiofrequency module to communicate radio frequency signals, Pederson doesn’t teach a transceiver for transmitting and receiving radiofrequency signals, wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver, and the interface module operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate at least one lamp to produce a modulation of light emitted by the lamp on the basis of the digital signal received from the radiofrequency communication module.
Gunasekara teaches a communication device (Fig. 2A) comprising: a radiofrequency communication module (Fig. 2A, 215+105), comprising a processor, a non- transitory computer-readable memory operationally coupled to the processor, and a transceiver for transmitting and receiving radiofrequency signals (Fig. 2A, transceiver 215; Col. 3, lines 34-35, provides the signals to radio frequency transceiver 215), wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver (Claim 1, downconverting the radio frequency communications to baseband signals…), and an interface module (Fig. 2A, interface module at 205(1)) operationally coupled to the radiofrequency communication module (Fig. 2A, operationally coupled via buffer 230) so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate, on the basis of the digital signal (Col. 3, lines 44-50, Communication signals from the wireless macro network are provided by buffer 230 to processor 205. Logic 205.sub.1 converts the received radio frequency signals into baseband signals, and logic 205.sub.2 decodes the baseband signals. The decoded baseband signals are then converted into visual light communication signals), at least one lamp to produce a modulation of light emitted by the lamp (Fig. 2A, lamp 107) on the basis of the digital signal received from the radiofrequency communication module (Claim 1, downconverting the radio frequency communications to baseband signals, decoding the baseband signals and modulating the baseband signals using visual light…) and also teaches wherein the communication device is implemented in a passenger compartment of a vehicle and to communicate with at least one lamp pre-existing in the passenger compartment (Col. 6, lines 20-25, One of the train cars can also include a RF-VLC gateway 640 for receiving radio frequency signals when the train is outside of a tunnel and distributing the signals as visual light communication signals to the VLC active relays 625.sub.1-625.sub.n, which are in turn coupled to light sources/sensors 630.sub.1-630.sub.n) and a terminal receives data from the communication device (Fig. 1A, terminal 140; Col. 3, lines 18-22, Passive light relay 130.sub.n transmits the signals over communication link 112.sub.5 to active light relay 120.sub.n, which in turn transmits the signals over communication link 112.sub.n to communication unit 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson and incorporate the functionality and structure of the device taught by Gunasekara so that there can be a proper handover between the visual light communication network and the wireless macro network (Gunasekara: Col. 5, lines 63-65).
Although Gunasekara teaches modulating and outputting light on the basis of the digital signal from the radio frequency transceiver, Pederson in view of Gunasekara doesn’t teach amplitude modulating using an electrical signal to supply power to the pre-existing lamp, the amplitude modulation being implemented on the basis of the digital signal and connecting the interface module to a current-controlled electric power source. 
Campbell also teaches a setup wherein a device (Fig. 2, device 220) receives RF wireless signals from a wireless device 210 (paragraph [0036], the wireless device…communicates with wireless light controller via wireless communication e.g. wireless network, cellular network) towards lamp 230, wherein at an interface module of the device there is amplitude modulation using an electrical signal to supply power to the lamp, the amplitude modulation being implemented on the basis of a signal from the RF source (paragraph [0046], The wireless device 210 transmits the instructions…to the wireless controller 220. The wireless controller 220 converts the wireless packets to a power line communication 225. The wireless light controller 220 transmits the power line communication 225 to the light fixture 230; paragraph [0047], the conversion between a fast protocol and slow protocol advantageously enables the technology to utilize existing…power lines, light systems; paragraph [0048], the wireless controller 220 determines the instructions to control the light fixture 230 and generates a power line communication e.g. a set of amplitude modulations for the instructions…The generated power line communication includes the instructions to control the light fixture 230) and connecting the interface module to a current-controlled power source (paragraph [0045], the lights can be turned on/off at a certain time shows that the wireless controller along with the lights are connected to a current-controller power source that can turn the light on/off based on a received instruction from the wireless device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson in view of Gunasekara and incorporate the line communication method taught by Campbell as this technology has the advantage of using already existing electrical wiring thereby decreasing the installation cost and increasing the effective uses of the technology (Campbell: paragraph [0025]).
Although Pederson already teaches transmitting packets to a particular device with its identifier/destination address for that device to retrieve the packet and Gunasekara teaches a terminal receiving data from a communication device via a RF network, Pederson in view of Gunasekara in further view of Campbell doesn’t teach wherein the communication device is further configured to receive data of a content requested by a terminal via a radiofrequency network and to transmit the received data with an identifier of the terminal that requested the content, via the at least one pre-existing lamp; such that only the terminal recognizing said identifier is able to retain said received data in order to use the received data.
Castor teaches wherein a communication device (Fig. 7, communication device 125) is further configured to receive data of a content (paragraph [0099], lines 6-8, When media server 215 receives the network address, media server 215 may transmit the media stream and/or a bookmark to media application 310 i.e. device 125 receives the data/content) requested by a terminal via a radiofrequency network (Fig. 7, terminal 105 comprising media application 305; paragraph [0099], media application 305 may transmit a content request to application server 220; Fig. 2 shows that UE 105 is coupled to media server 215 via network 210; paragraph [0057], peer devices may be any device, such as UE 105, VLC device 125, or the like. Peer media applications executing on the peer devices may exchange control and data through network 210. Each peer device may be operatively connected to media server 215, via network 210; paragraph [0037], Network 210 may be a network such as a Public Land Mobile Network (PLMN), an IMS network, a corporate intranet, a Fixed-End System (FES), the public Internet) and to transmit the received data (paragraph [0099], line 1, To transfer content from VLC device 125 to UE 105) with identification of the terminal that requested the content (paragraph [0055], UE device database 320 may contain the identity of UE devices, such as UE 105, and may identify UE devices to a requesting device, such as UE 105 and/or VLC device 125. In one example embodiment, UE device database 320 may provide data regarding UE devices to…media application 325, and/or streaming media server 330. In one example embodiment, media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices; paragraph [0095], lines 9-12, Application server 220 may then register the UE identification by associating the UE identification with the UE 105), via the at least one pre-existing lamp (paragraph [0041], lines 2-3, VLC transceiver 205 may also be convenience lighting associated with VLC device 125); such that only the terminal recognizing said identifier is able to retain said received data in order to use the received data (paragraph [0095], lines 7-12, Media application 305 may then register the UE identification by transmitting the UE identification, an IP address…to application server 220. Application server 220 may then register the UE identification by associating the UE identification with the UE 105; paragraph [0099], line 1 and 6-8, To transfer content from VLC device 125 to UE 105… Application server 220 may then transmit a network address to media server 215…When media server 215 receives the network address, media server 215 may transmit the media stream and/or a bookmark to media application 310… in order to, allow media application 310 to jump to the location within the media stream marked by the bookmark i.e. device 125 receives the data/content and transmits the content to the requesting UE 105 using the registered UE Identification so that the requesting UE can retrieve the content; paragraph [0055], media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the communication device taught by Pederson in view of Gunasekara in further view of Campbell and incorporate the functionality of transmitting requested data to a requesting terminal as taught by Castor in order to provide seamless transfer of media between devices (Castor: paragraph [0004]).  
Regarding claim 12, Pederson in view of Gunasekara in view of Campbell in further view of Castor teaches the communication device as claimed in claim 1, wherein the radiofrequency communication module, the interface module, the at least one pre-existing lamp and the electrical connection are distributed in the passenger compartment (Pederson: Fig. 5 shows that the constituents of Fig. 4 are distributed in the passenger compartment 20 of Fig. 5).  
Regarding claim 13, Pederson teaches a communication device (Fig. 4, device comprising 400, 402 and 406) configured to be implemented in a passenger compartment (Fig. 1, passenger compartment 20), with at least one lamp pre-existing (Fig. 1 and Fig. 4, lamp 200) in the passenger compartment for illuminating the passenger compartment (paragraph [0028], A VLEC…may interface with new or existing building internal electrical wiring…building space may be efficiently illuminated…(see also paragraph [0025], lines 1-3); paragraph [0076], Where other types of fixtures already exist…LED bulbs may similarly accommodate the fixture…with no fixture or wiring alterations…), wherein the passenger compartment is of a vehicle (paragraph [0122], lines 6-7, The VLEC technology may further be incorporated into automobiles), the communication device comprising: a radiofrequency communication module, comprising a processor, a non-transitory computer-readable memory operationally coupled to the processor for transmitting and receiving radiofrequency signals (Fig. 4, data signals 402 to BPL 400; to paragraph [0027], lines 1-3, In an access BPL system, data is carried as a signal through existing mediums like…radio waves…; paragraph [0078], lines 11-19, The data signals may arise through communication with…Radio Frequency links…) and an interface module comprising an electrical connection in order to link the interface module to the plurality of pre-existing lamps of the passenger compartment (Fig. 4, output port of BPL 400 creates an electrical connection between the device and lamps 200) and also teaches data communicated via the at least one pre-existing lamp, to a particular terminal using its destination identifier (Fig. 16, destination identifier 264).
Although Pederson teaches a communication device that comprises a radiofrequency module to communicate radio frequency signals and also teaches communicating with a plurality of pre-existing lamps 200, Pederson doesn’t teach a transceiver for transmitting and receiving radiofrequency signals, wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver, and the interface module operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate at least one pre-existing lamp to produce a modulation of light emitted by the lamp on the basis of the digital signal received from the radiofrequency communication module.
Gunasekara teaches a communication device (Fig. 2A) comprising: a radiofrequency communication module (Fig. 2A, 215+105), comprising a processor, a non- transitory computer-readable memory operationally coupled to the processor, and a transceiver for transmitting and receiving radiofrequency signals (Fig. 2A, transceiver 215; Col. 3, lines 34-35, provides the signals to radio frequency transceiver 215), wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver (Claim 1, downconverting the radio frequency communications to baseband signals…), and an interface module (Fig. 2A, interface module at 205(1)) operationally coupled to the radiofrequency communication module (Fig. 2A, operationally coupled via buffer 230) so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate, on the basis of the digital signal (Col. 3, lines 44-50, Communication signals from the wireless macro network are provided by buffer 230 to processor 205. Logic 205.sub.1 converts the received radio frequency signals into baseband signals, and logic 205.sub.2 decodes the baseband signals. The decoded baseband signals are then converted into visual light communication signals), at least one pre-existing lamp to produce a modulation of light emitted by the lamp (Fig. 2A, lamp 107) on the basis of the digital signal received from the radiofrequency communication module (Claim 1, downconverting the radio frequency communications to baseband signals, decoding the baseband signals and modulating the baseband signals using visual light…) and also teaches wherein the communication device is implemented in a passenger compartment of a vehicle and to communicate with at least one lamp pre-existing in the passenger compartment (Col. 6, lines 20-25, One of the train cars can also include a RF-VLC gateway 640 for receiving radio frequency signals when the train is outside of a tunnel and distributing the signals as visual light communication signals to the VLC active relays 625.sub.1-625.sub.n, which are in turn coupled to light sources/sensors 630.sub.1-630.sub.n) and a terminal receives data from the communication device (Fig. 1A, terminal 140; Col. 3, lines 18-22, Passive light relay 130.sub.n transmits the signals over communication link 112.sub.5 to active light relay 120.sub.n, which in turn transmits the signals over communication link 112.sub.n to communication unit 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication between the communication device and plural pre-existing lamps as taught by Pederson and incorporate the functionality of a communication device communicating with at least one pre-existing lamp taught by Gunasekara so that there can be a proper handover between the visual light communication network and the wireless macro network (Gunasekara: Col. 5, lines 63-65).
Although Gunasekara teaches modulating and outputting light on the basis of the digital signal from the radio frequency transceiver, Pederson in view of Gunasekara doesn’t teach amplitude modulating using an electrical signal to supply power to the at least the plurality of pre-existing lamps, the amplitude modulation being implemented on the basis of the digital signal; wherein the interface module is configured to distribute said electrical signal to the plurality of pre-existing lamps.
Campbell also teaches a setup wherein a device (Fig. 1, device 120/Fig. 2, device 220) that communicates with a plurality of pre-existing lamps (Fig. 1, pre-existing lamps 124a-124z) wherein the device receives RF wireless signals from a wireless device (Fig. 1, wireless device 110/ Fig. 2, wireless device 210; paragraph [0036], the wireless device…communicates with wireless light controller via wireless communication e.g. wireless network, cellular network) towards lamps 124 (individual control of one lamp shown in Fig. 2 with lamp 230), wherein at an interface of the device there is amplitude modulation using an electrical signal to supply power to the lamps, the amplitude modulation being implemented on the basis of a signal from the RF source (Fig. 1, power line 122 coupled with lamps 124a-124z; paragraph [0046], The wireless device 210 transmits the instructions…to the wireless controller 220. The wireless controller 220 converts the wireless packets to a power line communication 225. The wireless light controller 220 transmits the power line communication 225 to the light fixture 230; paragraph [0047], the conversion between a fast protocol and slow protocol advantageously enables the technology to utilize existing…power lines, light systems; paragraph [0048], the wireless controller 220 determines the instructions to control the light fixture 230 and generates a power line communication e.g. a set of amplitude modulations for the instructions…The generated power line communication includes the instructions to control the light fixture 230) wherein the interface is configured to distribute said electrical signal to the plurality of pre-existing lamps (Fig. 1, the same power line 122 is coupled to lamps 124a-124z; paragraph [0037], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson in view of Gunasekara and incorporate the line communication method taught by Campbell as this technology has the advantage of using already existing electrical wiring thereby decreasing the installation cost and increasing the effective uses of the technology (Campbell: paragraph [0025]).
Although Pederson already teaches transmitting packets to a particular device with its identifier/destination address for that device to retrieve the packet and Gunasekara teaches a terminal receiving data from a communication device via a RF network, Pederson in view of Gunasekara in further view of Campbell doesn’t teach wherein the communication device is further configured to receive data of a content requested by a terminal via a radiofrequency network and to transmit the received data with an identifier of the terminal that requested the content, via the at least one pre-existing lamp; such that only the terminal recognizing said identifier is able to retain said received data in order to use the received data.
Castor teaches wherein a communication device (Fig. 7, communication device 125) is further configured to receive data of a content (paragraph [0099], lines 6-8, When media server 215 receives the network address, media server 215 may transmit the media stream and/or a bookmark to media application 310 i.e. device 125 receives the data/content) requested by a terminal via a radiofrequency network (Fig. 7, terminal 105 comprising media application 305; paragraph [0099], media application 305 may transmit a content request to application server 220; Fig. 2 shows that UE 105 is coupled to media server 215 via network 210; paragraph [0057], peer devices may be any device, such as UE 105, VLC device 125, or the like. Peer media applications executing on the peer devices may exchange control and data through network 210. Each peer device may be operatively connected to media server 215, via network 210; paragraph [0037], Network 210 may be a network such as a Public Land Mobile Network (PLMN), an IMS network, a corporate intranet, a Fixed-End System (FES), the public Internet) and to transmit the received data (paragraph [0099], line 1, To transfer content from VLC device 125 to UE 105) with identification of the terminal that requested the content (paragraph [0055], UE device database 320 may contain the identity of UE devices, such as UE 105, and may identify UE devices to a requesting device, such as UE 105 and/or VLC device 125. In one example embodiment, UE device database 320 may provide data regarding UE devices to…media application 325, and/or streaming media server 330. In one example embodiment, media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices; paragraph [0095], lines 9-12, Application server 220 may then register the UE identification by associating the UE identification with the UE 105), via the at least one pre-existing lamp (paragraph [0041], lines 2-3, VLC transceiver 205 may also be convenience lighting associated with VLC device 125); such that only the terminal recognizing said identifier is able to retain said received data in order to use the received data (paragraph [0095], lines 7-12, Media application 305 may then register the UE identification by transmitting the UE identification, an IP address…to application server 220. Application server 220 may then register the UE identification by associating the UE identification with the UE 105; paragraph [0099], line 1 and 6-8, To transfer content from VLC device 125 to UE 105… Application server 220 may then transmit a network address to media server 215…When media server 215 receives the network address, media server 215 may transmit the media stream and/or a bookmark to media application 310… in order to, allow media application 310 to jump to the location within the media stream marked by the bookmark i.e. device 125 receives the data/content and transmits the content to the requesting UE 105 using the registered UE Identification so that the requesting UE can retrieve the content; paragraph [0055], media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the communication device taught by Pederson in view of Gunasekara in further view of Campbell and incorporate the functionality of transmitting requested data to a requesting terminal as taught by Castor in order to provide seamless transfer of media between devices (Castor: paragraph [0004]). 
Regarding claim 14, Pederson teaches a communication device (Fig. 4, device comprising 400, 402 and 406) configured to be implemented in a passenger compartment (Fig. 1, passenger compartment 20), with at least one lamp pre-existing (Fig. 1 and Fig. 4, lamp 200) in the passenger compartment for illuminating the passenger compartment (paragraph [0028], A VLEC…may interface with new or existing building internal electrical wiring…building space may be efficiently illuminated…(see also paragraph [0025], lines 1-3); paragraph [0076], Where other types of fixtures already exist…LED bulbs may similarly accommodate the fixture…with no fixture or wiring alterations…), wherein the passenger compartment is of a vehicle (paragraph [0122], lines 6-7, The VLEC technology may further be incorporated into automobiles), the communication device comprising: a radiofrequency communication module, comprising a processor, a non-transitory computer-readable memory operationally coupled to the processor for transmitting and receiving radiofrequency signals (Fig. 4, data signals 402 to BPL 400; to paragraph [0027], lines 1-3, In an access BPL system, data is carried as a signal through existing mediums like…radio waves…; paragraph [0078], lines 11-19, The data signals may arise through communication with…Radio Frequency links…) and an interface module comprising an electrical connection in order to link the interface module to the plurality of pre-existing lamps of the passenger compartment (Fig. 4, output port of BPL 400 creates an electrical connection between the device and lamps 200) and also teaches data communicated via the at least one pre-existing lamp, to a particular terminal using its destination identifier (Fig. 16, destination identifier 264).
Although Pederson teaches a communication device that comprises a radiofrequency module to communicate radio frequency signals and also teaches communicating with a plurality of pre-existing lamps 200, Pederson doesn’t teach a transceiver for transmitting and receiving radiofrequency signals, wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver, and the interface module operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate at least one pre-existing lamp to produce a modulation of light emitted by the lamp on the basis of the digital signal received from the radiofrequency communication module.
Gunasekara teaches a communication device (Fig. 2A) comprising: a radiofrequency communication module (Fig. 2A, 215+105), comprising a processor, a non- transitory computer-readable memory operationally coupled to the processor, and a transceiver for transmitting and receiving radiofrequency signals (Fig. 2A, transceiver 215; Col. 3, lines 34-35, provides the signals to radio frequency transceiver 215), wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver (Claim 1, downconverting the radio frequency communications to baseband signals…), and an interface module (Fig. 2A, interface module at 205(1)) operationally coupled to the radiofrequency communication module (Fig. 2A, operationally coupled via buffer 230) so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate, on the basis of the digital signal (Col. 3, lines 44-50, Communication signals from the wireless macro network are provided by buffer 230 to processor 205. Logic 205.sub.1 converts the received radio frequency signals into baseband signals, and logic 205.sub.2 decodes the baseband signals. The decoded baseband signals are then converted into visual light communication signals), at least one pre-existing lamp to produce a modulation of light emitted by the lamp (Fig. 2A, lamp 107) on the basis of the digital signal received from the radiofrequency communication module (Claim 1, downconverting the radio frequency communications to baseband signals, decoding the baseband signals and modulating the baseband signals using visual light…) and also teaches wherein the communication device is implemented in a passenger compartment of a vehicle and to communicate with at least one lamp pre-existing in the passenger compartment (Col. 6, lines 20-25, One of the train cars can also include a RF-VLC gateway 640 for receiving radio frequency signals when the train is outside of a tunnel and distributing the signals as visual light communication signals to the VLC active relays 625.sub.1-625.sub.n, which are in turn coupled to light sources/sensors 630.sub.1-630.sub.n) and a terminal receives data from the communication device (Fig. 1A, terminal 140; Col. 3, lines 18-22, Passive light relay 130.sub.n transmits the signals over communication link 112.sub.5 to active light relay 120.sub.n, which in turn transmits the signals over communication link 112.sub.n to communication unit 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication between the device and plural pre-existing lamps as taught by Pederson and incorporate the functionality of a communication device communicating with at least one pre-existing lamp taught by Gunasekara so that there can be a proper handover between the visual light communication network and the wireless macro network (Gunasekara: Col. 5, lines 63-65).
Although Gunasekara teaches modulating and outputting light on the basis of the digital signal from the radio frequency transceiver, Pederson in view of Gunasekara doesn’t teach amplitude modulating using at least an electrical signal to supply power to the at least the plurality of pre-existing lamps, the amplitude modulation being implemented on the basis of the digital signal.
Campbell also teaches a setup wherein a device (Fig. 1, device 120/Fig. 2, device 220) that communicates with a plurality of pre-existing lamps (Fig. 1, pre-existing lamps 124a-124z) wherein the device receives RF wireless signals from a wireless device (Fig. 1, wireless device 110/ Fig. 2, wireless device 210; paragraph [0036], the wireless device…communicates with wireless light controller via wireless communication e.g. wireless network, cellular network) towards lamps 124 (individual control of one lamp shown in Fig. 2 with lamp 230), wherein at an interface of the device there is amplitude modulation using an electrical signal to supply power to the lamps, the amplitude modulation being implemented on the basis of a signal from the RF source (Fig. 1, power line 122 coupled with lamps 124a-124z; paragraph [0046], The wireless device 210 transmits the instructions…to the wireless controller 220. The wireless controller 220 converts the wireless packets to a power line communication 225. The wireless light controller 220 transmits the power line communication 225 to the light fixture 230; paragraph [0047], the conversion between a fast protocol and slow protocol advantageously enables the technology to utilize existing…power lines, light systems; paragraph [0048], the wireless controller 220 determines the instructions to control the light fixture 230 and generates a power line communication e.g. a set of amplitude modulations for the instructions…The generated power line communication includes the instructions to control the light fixture 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson in view of Gunasekara and incorporate the line communication method taught by Campbell as this technology has the advantage of using already existing electrical wiring thereby decreasing the installation cost and increasing the effective uses of the technology (Campbell: paragraph [0025]).
Although Pederson already teaches transmitting packets to a particular device with its identifier/destination address for that device to retrieve the packet and Gunasekara teaches a terminal receiving data from a communication device via a RF network, Pederson in view of Gunasekara in further view of Campbell doesn’t teach wherein the communication device is further configured to receive data of a content requested by a terminal via a radiofrequency network and to transmit the received data with an identifier of the terminal that requested the content, via the at least one pre-existing lamp; such that only the terminal recognizing said identifier is able to retain said received data in order to use the received data.
Castor teaches wherein a communication device (Fig. 7, communication device 125) is further configured to receive data of a content (paragraph [0099], lines 6-8, When media server 215 receives the network address, media server 215 may transmit the media stream and/or a bookmark to media application 310 i.e. device 125 receives the data/content) requested by a terminal via a radiofrequency network (Fig. 7, terminal 105 comprising media application 305; paragraph [0099], media application 305 may transmit a content request to application server 220; Fig. 2 shows that UE 105 is coupled to media server 215 via network 210; paragraph [0057], peer devices may be any device, such as UE 105, VLC device 125, or the like. Peer media applications executing on the peer devices may exchange control and data through network 210. Each peer device may be operatively connected to media server 215, via network 210; paragraph [0037], Network 210 may be a network such as a Public Land Mobile Network (PLMN), an IMS network, a corporate intranet, a Fixed-End System (FES), the public Internet) and to transmit the received data (paragraph [0099], line 1, To transfer content from VLC device 125 to UE 105) with identification of the terminal that requested the content (paragraph [0055], UE device database 320 may contain the identity of UE devices, such as UE 105, and may identify UE devices to a requesting device, such as UE 105 and/or VLC device 125. In one example embodiment, UE device database 320 may provide data regarding UE devices to…media application 325, and/or streaming media server 330. In one example embodiment, media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices; paragraph [0095], lines 9-12, Application server 220 may then register the UE identification by associating the UE identification with the UE 105), via the at least one pre-existing lamp (paragraph [0041], lines 2-3, VLC transceiver 205 may also be convenience lighting associated with VLC device 125); such that only the terminal recognizing said identifier is able to retain said received data in order to use the received data (paragraph [0095], lines 7-12, Media application 305 may then register the UE identification by transmitting the UE identification, an IP address…to application server 220. Application server 220 may then register the UE identification by associating the UE identification with the UE 105; paragraph [0099], line 1 and 6-8, To transfer content from VLC device 125 to UE 105… Application server 220 may then transmit a network address to media server 215…When media server 215 receives the network address, media server 215 may transmit the media stream and/or a bookmark to media application 310… in order to, allow media application 310 to jump to the location within the media stream marked by the bookmark i.e. device 125 receives the data/content and transmits the content to the requesting UE 105 using the registered UE Identification so that the requesting UE can retrieve the content; paragraph [0055], media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the communication device taught by Pederson in view of Gunasekara in further view of Campbell and incorporate the functionality of transmitting requested data to a requesting terminal as taught by Castor in order to provide seamless transfer of media between devices (Castor: paragraph [0004]).
Regarding claim 16, Pederson in view of Gunasekara in further view of Campbell and Castor teaches the communication device as claimed in claim 1, wherein Castor teaches the radiofrequency network is a cellular network of the terminal (paragraph [0037], Network 210 may be a network such as a Public Land Mobile Network (PLMN), an IMS network). Gunasekara also teaches a radio frequency network transmitting data to the communication device 110 (Fig. 1A, radio frequency signal 102 from radio frequency network towards communication device 110; Col. 2, lines 34-36, VLC gateway 110.sub.A monitors communication signals 102 of a wireless macro network (not illustrated)). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 2009/0003832) in view of Gunasekara et al. (US 8503886) in view of Campbell et al. (US 2012/0274234) in further view of Castor et al. (US 2013/0208184) in further view of Arkin et al. (US 2004/0092156).
Regarding claim 4, Pederson in view of Gunasekara in view of Campbell in further view of Castor teaches the communication device as claimed in claim 3.
Although Gunasekara teaches a device with a LED lamp, Pederson in view of Gunasekara in view of Campbell don’t teach wherein the electrical connection unit is configured to be connected to a cigarette-lighter outlet of a motor vehicle passenger compartment. 
Arkin teaches wherein the electrical connection unit is configured to be connected to a cigarette-lighter outlet of a motor vehicle passenger compartment to power a LED lamp (paragraph [0005], power socket is typically located in plain view of vehicle occupants…LED illuminates upon insertion into the cigarette lighter socket…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical connection unit as taught by Pederson in view of Gunasekara in view of Campbell and incorporate using the power socket taught by Arkin as this will allow the portable device to also be powered on inside a vehicle thereby enabling visible light communications within the vehicle as well. 	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over over Pederson et al. (US 2009/0003832) in view of Gunasekara et al. (US 8503886) in view of Campbell et al. (US 2012/0274234) in further view of Castor et al. (US 2013/0208184) in further view of Poola (US 2015/0319639).
Regarding claim 9, Pederson in view of Gunasekara in view of Campbell in further view of Castor teaches the communication device as claimed in claim 1.
Pederson in view of Gunasekara in view of Campbell don’t teach wherein said light amplitude modulation is in accordance with a Li-Fi protocol.  
Poola teaches using a LiFi protocol for light modulation (Fig. 3, implementation of LiFi AP for the network; paragraph [0022], the LEDs include light emitting elements which transmit modulated data on visible light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light modulation taught by Pederson in view of Gunasekara in view of Campbell and incorporate using the LiFi protocol as taught by Poola since the LiFi protocol has the advantage of more bandwidth availability in a more localized manner (Poola: paragraph [0019]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 2009/0003832) in view of Gunasekara et al. (US 8503886) in view of Campbell et al. (US 2012/0274234) in further view of Castor et al. (US 2013/0208184) in further view of Chaillan (US 2016/0173200).
Regarding claim 15, Pederson in view of Gunasekara in further view of Campbell and Castor teaches the communication device as claimed in claim 1, wherein Castor teaches the content is requested by an application of the terminal via a radiofrequency network (Fig. 7, media application 305), and wherein the communication device is configured to transmit the received data with identification of the requesting terminal (paragraph [0055], UE device database 320 may contain the identity of UE devices, such as UE 105, and may identify UE devices to a requesting device, such as UE 105 and/or VLC device 125. In one example embodiment, UE device database 320 may provide data regarding UE devices to…media application 325, and/or streaming media server 330. In one example embodiment, media application server 335 may use UE device database 315 to enable the transmission of data between one or more UE devices and one or more VLC devices; paragraph [0095], lines 9-12, Application server 220 may then register the UE identification by associating the UE identification with the UE 105).
Pederson in view of Gunasekara in further view of Campbell and Castor doesn’t explicitly show that only the terminal whose application recognizes said identifier is able to retain said received data in order to use the received data.  
Chaillan teaches wherein the terminal (Fig. 1, terminal 110) whose application (Fig. 1, application 126) recognizes said identifier is able to retain said received data in order to use the received data (paragraph [0064], the mobile device 110, using the VLC detector 108 attached to it, detects, reads, and converts the light signal from the VLC bulbs 106 (pre-existing lamp), and matches the security code (identifier) within the signal to the profile 130, e.g., to determine whether the signal is directed to or meant for the user 112…the VLC software (Native) 126 running in the background of the mobile device 110 monitors the VLC detector 108 to check for incoming messages from the VLC stadium controller 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the application of the terminal taught by Pederson in view of Gunasekara in further view of Campbell and Castor and incorporate the functionality of the application of the terminal taught by Chaillan so that the specific user can retrieve user specific messages (Chaillan: paragraph [0063]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637